Citation Nr: 0210350	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  02-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a neck disorder. 

(The issue of entitlement to service connection for a left 
shoulder disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from November 1993 to August 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. 

The Board notes that in a statement received by the RO in 
July 1999, the veteran indicated that he wanted to amend his 
claim for headaches and residuals to heat stroke with 
secondary conditions to his kidneys.  This claim has not been 
adjudicated by the RO.  Accordingly, this matter is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2.  The evidence demonstrates that the veteran currently 
suffers from residuals of a neck injury he sustained during 
service.  


CONCLUSIONS OF LAW

1.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  A neck disorder was incurred during active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on a review of the evidence, the Board finds that the 
evidence demonstrates that the veteran currently suffers from 
residuals of a neck injury he sustained during service.  The 
service medical records document that the veteran sustained a 
neck injury in July 1996.  The December 1997 VA examination 
report shows that the examiner related the veteran's current 
complaints of neck pain to the injury the veteran sustained 
during service.  Although the examiner noted that no anatomic 
abnormalities were detected, the examiner related the pain to 
a specific incident in service.  The requirements for 
establishing service connection have been met.       38 
C.F.R. § 3.303.


ORDER

Service connection for a neck disorder is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

